Order entered August 3, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00356-CR

                            JASON DANIEL SEWELL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-82792-2013

                                           ORDER
       The Court GRANTS appellant’s July 31, 2015 motion to substitute counsel and to extend

time to file his brief. We DIRECT the Clerk to substitute John Nation, Faith Johnson, and Lisa

Fox as appellant’s retained attorneys of record in place of Pamela Lakatos.

       We ORDER appellant to file his brief within thirty days of the date of this order.

       We DIRECT the Clerk to send copies of this order to John Nation, Faith Johnson, Lisa

Fox, Pamela Lakatos, and the Collin County District Attorney’s Office.

                                                      /s/   ADA BROWN
                                                            JUSTICE